Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed July 27, 2022in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first set of outer tracks arranged at 12:00, 1:30, 6:00 and 7:30 positions, and the second set of outer tracks arranged at 3:00, 4:30, 9:00 and 10:30 positions must be shown or the feature(s) canceled from the claim(s) (see claim 6).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
Paragraph 0057 opens with “the second set of tracks” but does not identify which second set of tracks it is referring to .  (Note, from the drawings it appears that the description is referring to the first set of inner tracks of the inner race.)
Paragraph 0059 states that the head portion 154 (i.e. the outer joint member” defines a “fourth set of tracks”.  However, the description of said “fourth set of tracks” at paragraph 0060 appears to pertain to features related to the inner joint member.

Claim Rejections - 35 USC § 112
Claims 1, 6 & 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 1 & 6 recites the limitation, “a path followed by the center of a ball in the first set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second concave arch segment, followed by a thirdstraight segment with a negative slope, the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followedby a second convex arch segment, followed by a third straight segment with a negative slope”.  Though a “first set of inner tracks” is mentioned in the abstract, a first set of inner tracks having features corresponding to this limitation is not described in the specification.
Each of claims 1 & 6 recites the limitation, “the path followed by the center of a ball in the second set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first concave arch segment, followed by a second concave arch segment, followed by a third straight segmentwith a negative slope, the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second convex arch segment, followed by a third convex arch segment”.  Though a “second set of inner tracks” is mentioned in the abstract, a second set of inner tracks having features corresponding to this limitation is not described in the specification.

Claims 1, 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 1 & 6 recites the limitation, “a second funnel” but no first funnel is recited.

Claim Rejections - 35 USC § 102
Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gremmelmairer, US 9,133,888. Gremmelmairer shows a constant velocity joint assembly (see the constant velocity joint in a form of a counter track joint),: comprising 
an outer joint member (12} defining a first longitudinal axis and including a closed end (at least see the attaching end 19), an open end (at lease see the aperture 21), a first set of outer tracks (at least see the first pairs of tracks 22A) extending at least partially between the closed end and the open end, and a second set of outer tracks (at least see the second pairs of tracks 22B) extending at least partially between the closed end and the open end: and
an inner joint member (13) defining a second longitudinal axis coaxial with the first longitudinal axis and including a first set of inner tracks (see the relative first inner ball tracks in inner joint part 13) and a second set of inner tracks (see the relative second inner ball tracks in the inner joint part 13), the inner joint including an attachment feature to receive a driveshaft 24,
wherein a path followed by the center of a ball 14A in the first set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second concave arch segment followed by a third straight segment with a negative slope, the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope (at lease see figs. 1b, 2b, 3, 6), followed by a second convex arch segment, followed by a third straight segment with a negative slope (see figs. 1b, 3, 5), 
wherein the path followed by the center of a bail (see the second ball 148} in the second set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first concave arch segment, followed by a second concave arch segment with a curvature smaller than the first segment and tangent to the first segment, followed by a third straight segment with a negative slope (at lease see figs. 1b, 2b, 5, 6), the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second convex arch segment, followed by a third convex arch segment with a curvature larger than the second arch segment and tangent to the second segment{see figs. 1b, 3, S), wherein the tangencies between the ball and outer and inner race tracks form a funnel (at least see tangents T22B, T23B at the second bails 14B in the points of contact with the second tracks 22B, 23B form a second opening angle SB which opens towards the attaching end), wherein Fig. 9 shows the first set of outer tracks are arranged at 12:00, 3:00, 6:00 and 9:00 positions, and the second set of outer tracks are arranged at 1:30, 4:30, 7:30 and 10:30 position,
wherein a cage (15) is disposed between an outer surface of the inner joint member and an inner surface of the outer joint.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gremmelmairer.  Gremmelmairer shows a constant velocity joint assembly comprising every limitation of the claim but, like applicant, does not show the first set of outer tracks arranged at 12:00, 1:30, 6:00 and 7:30 positions, and the second set of outer tracks arranged at 3:00, 4:30, 9:00 and 10:30 positions.  However, applicant has not disclosed that having the sets of outer tracks arranged in this manner solves any stated problem or is for any particular purpose.  Moreover, it appears that the constant velocity joint assembly would perform equally well the sets of outer tracks arranged in manner consistent with that shown in Gremmelmairer, which is identical to the only such arrangement shown in the instant application.  Accordingly, the use of positioning the first set of outer tracks at 12:00, 1:30, 6:00 and 7:30 positions, and the second set of outer tracks at 3:00, 4:30, 9:00 and 10:30 positions is deemed to be a design consideration which fails to patentably distinguish over the prior art to Gremmelmairer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679